Title: Thomas Jefferson to the General Republican Committee of the City and County of New York, 30 September 1809
From: Jefferson, Thomas
To: Bloodgood, Abraham,Hammond, Judah,New York, General Republican Committee of the City and County of


          Gentlemen  Monticello Sep. 30. 09.
           The very friendly sentiments which my republican fellow-citizens of the city & county of New York have been pleased to express, through yourselves as their organ, are highly grateful to me, and command my sincere thanks; and their approbation of the measures pursued, while I was entrusted with the administration of their affairs, strengthens my hope that they were favorable to the public prosperity. for any errors which may have been committed the indulgent will find some apology in the difficulties resulting from the extraordinary state of human affairs, & the astonishing spectacles these have presented. a world in arms, & trampling on all those moral principles which have heretofore been deemed sacred in the intercourse between nations, could not suffer us to remain insensible of all agitation. during such a course of lawless violence, it was certainly wise to withdraw ourselves from all intercourse with the belligerent nations, to avoid the desolating calamities inseparable from war, it’s pernicious effects on manners & morals, & the dangers it threatens to free governments; and to cultivate our own resources until our natural & progressive growth should leave us nothing to fear from foreign enterprize. that the benefits derived from these measures were lessened by an opposition of a character the most ominous character, & that a continuance of injury was encouraged by the appearance of domestic weakness which that presented, will doubtless be a subject of deep & durable regret to such of our well intentioned citizens as participated in it, under mistaken confidence in men who had other views than the good of their own country. should foreign nations however, decieved by this appearance of division & weakness render it necessary to vindicate by arms the injuries to our country, I believe with you that the spirit of the revolution is unextinguished, & that the cultivators of peace will again, as on that occasion, be transformed at once into a nation of warriors, who will leave us nothing to fear for the natural & national rights of our country.
          Your approbation of the reasons which induced me to retire from the honorable station in which my fellow citizens had placed me, is a proof of your devotion to the true principles of our constitution. these are wisely opposed to all perpetuations of power, & to every practice which may lead to hereditary establishments: and certain I am that any services which I could have rendered will be more than supplied by the wisdom & virtues of my successor.
          I am very thankful for the kind wishes you express for my personal happiness. it will always be intimately connected with the prosperity of our country, of which I sincerely pray that my fellow citizens of the city & county of New York may have their full participation.
          
            Th:
            Jefferson
        